___________

                                    No. 95-3886
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Western District of Arkansas.
Teresa Prescott,                          *
                                          *        [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                     Submitted:     June 27, 1996

                           Filed:   July 5, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Teresa     Prescott   was   convicted   of     aiding   and   abetting   money
laundering, after a trial in which her husband and two other co-defendants
were also convicted of drug offenses.             We affirmed her conviction on
appeal.   United States v. Prescott, 42 F.3d 1165 (8th Cir. 1994).        Prescott
                                    1
now appeals the district court's order denying her 28 U.S.C. § 2255 motion
to vacate her sentence.


     On appeal, Prescott argues that a post-conviction forfeiture decree
caused her conviction to violate the Double Jeopardy Clause; that she
received ineffective assistance from counsel before, during, and after the
trial; and that she was prejudiced by




      1
       The HONORABLE BOBBY E. SHEPHERD, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
counsel's representation of multiple defendants.   After careful review of
the record, the district court's thorough opinion, and Prescott's arguments
on appeal, we conclude the district court's judgment denying relief was
correct.   Accordingly, we affirm.   See 8th Cir. R. 47B.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-